DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 7/27/22 is acknowledged. Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a molar percentage of chain stopper, but does not indicate the basis for calculating the percentage. The scope of claim 11 is therefore unclear, as one would not know whether the recited percentage of chain stopper is calculated based on total reactants, total monomers, total diamine, total dianhydride, or some other value. For examination purposes, the recited molar percentage has been interpreted as being based on the total moles of diamine, dianhydride and chain stopper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi et al (US 3833546).
As to claims 1, 4, and 14, Takekoshi discloses a method for making polyetherimides by melt polymerizing (melt mixing) a mixture comprising a diamine and a dianhydride (col 1, lines 14-20), wherein the dianhydride is an aromatic bis(ether anhydride) (see col 2, lines 15-20). Takekoshi teaches that the temperature of the melt polymerization is above the glass transition temperature and below about 400 C (col 5, lines 67-71), which overlaps the range recited in instant claim 4. Takekoshi fails to specifically teach that the melt mixing temperature is 50-225 C greater than the glass transition temperature of the polyetherimide. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the melt polymerization disclosed by Takekoshi at any appropriate temperature within the disclosed range of above the glass transition temperature to below 400 C in order to achieve the desired reaction rate while minimizing thermal decomposition, including a temperature within the presently claimed range of 50-225 C (or 50-150 C as in claim 14) greater than the glass transition temperature. 
Takekoshi further teaches that it is expedient to employ reduced pressure at the final stage of the polymerization to facilitate removal of water (col 5, lines 73-75), and exemplifies a polymerization wherein the final 1.25 hr of the polymerization is in vacuo (col 6, lines 50-56). Given that the polymerization disclosed by Takekoshi ends under vacuum, Takekoshi discloses a process wherein the melt mixing occurs at a pressure less than atmospheric pressure after the composition attains a weight average molecular weight which is greater than or equal to 20% of the weight average molecular weight of the finally produced polyetherimide. 
As to claim 2, Takekoshi names and exemplifies a dianhydride corresponding to the presently recited bisphenol A dianhydride (see col 3, lines 55-56 and the dianhydride named in example 1 in col 6).
As to claim 3, Takekoshi names several suitable diamines in col 5, including m-phenylenediamine and p-phenylenediamine (lines 18-19), and 4,4’diaminodiphenylsulfone (line 24).
As to claim 5, Takekoshi discloses utilizing reduced pressure to facilitate removal of water (col 5, lines 73-75), and exemplifies a process wherein the polymerization ends “in vacuo” (col 6, line 53-56). Takekoshi fails to teach a range of suitable “reduced pressures” in the general disclosure, and fails to teach the specific pressure achieved by applying vacuum in the example. However, considering Takekoshi’s disclosure, the person having ordinary skill in the art would have recognized that as pressure is reduced, the removal of water from the polymerization mixture becomes easier. The person having ordinary skill in the art would have been motivated to apply any suitable degree of vacuum to the final stage of Takekoshi’s polymerization in order to achieve the desired degree/rate of water removal, including a degree of vacuum corresponding to a pressure within a presently recited range. 
As to claim 6, Takekoshi teaches that water is removed as it is formed during melt mixing (col 5, lines 64-66). Therefore, Takekoshi’s process must comprise providing an outlet (i.e., venting) during melt mixing for removing water formed by the reaction. 
As to claim 9, Takekoshi teaches utilizing substantially equal molar amounts of the diamine and dianhydride to provide optimum results (col 6, lines 7-11). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide, as suggested by Takekoshi, by reacting equimolar amounts of diamine and dianhydride, thereby arriving at a polyetherimide having substantially equimolar amounts of amine and anhydride groups (i.e., an amine-anhydride stoichiometry within the presently claimed range). 
As to claims 10 and 12, Takekoshi teaches utilizing monofunctional amines or anhydrides to provide molecular weight control (i.e., chain stoppers), and names phthalic anhydride and aniline as the examples thereof (col 6, lines 16-19). 
As to claim 11, Takekoshi exemplifies (example 3, col 7) a method wherein chain stopper (phthalic anhydride) is present in an amount of 5 mol% relative to total moles of dianhydride, diamine and chain stopper, which falls within the presently claimed range. [Based on the molecular weights of each reactant, the parts by weight disclosed by Takekoshi correspond to the following molar amounts: BPADA (0.0115 mol), phthalic anhydride (0.0012 mol) and diaminodiphenylether (0.0121 mol). The molar amounts were used to calculate the molar percentage of phthalic anhydride: 0.0012/(0.0115+0.0012+0.0121) = 4.6%.]

Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puyenbroek et al (US 6001957) in view of Takekoshi et al (US 3803085).
As to claim 1, Puyenbroek discloses a polyetherimide resin having improved melt stability (col 1, lines 23-25), wherein the chemical composition and molecular weight of the polyetherimide remains unchanged when in a molten state (col 2, lines 12-24). 
Puyenbroek discloses a method of making a polyetherimide resin by reaction of an aromatic bis(ether anhydride) and organic diamine (col 4, lines 44-60) via melt polymerization, wherein a mixture of the dianhydride and diamine ingredients are heated at temperatures from 200-400 C with stirring (col 5, lines 1-6). Puyenbroek does not provide further details with regard to a melt polymerization method, however, Puyenbroek discloses that polyetherimide resin preparation is described in 3803085 (to Takekoshi), and incorporates Takekoshi’s disclosure by reference (col 2, lines 25-30). 
Takekoshi discloses a method for making polyetherimides by melt polymerizing (melt mixing) a mixture comprising a diamine and a dianhydride, wherein the dianhydride is an aromatic bis(ether anhydride) (see col 1, lines 10-64). Takekoshi teaches that the temperature of the melt polymerization is above the glass transition temperature and below about 400 C (col 4, lines 61-63). Takekoshi fails to specifically teach that the melt mixing temperature is 50-225 C greater than the glass transition temperature of the polyetherimide. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the melt polymerization disclosed by Takekoshi at any appropriate temperature within the disclosed range of above the glass transition temperature to below 400 C in order to achieve the desired reaction rate while minimizing thermal decomposition, including a temperature within the presently claimed range of 50-225 C greater than the glass transition temperature.
Takekoshi further teaches that it is expedient to employ reduced pressure at the final stage of the polymerization to facilitate removal of water (col 4, lines 67-69), and exemplifies a polymerization wherein the final 1.25 hr of the polymerization is in vacuo (col 5, lines 25-29). Given that the polymerization disclosed by Takekoshi ends under vacuum, Takekoshi discloses a process wherein the melt mixing occurs at a pressure less than atmospheric pressure after the composition attains a weight average molecular weight which is greater than or equal to 20% of the weight average molecular weight of the finally produced polyetherimide. 
Given that Puyenbroek discloses the suitability of preparing polyetherimide via melt polymerization of aromatic bis(ether anhydride) and organic diamine at temperatures from 200-400 C with stirring, and further given that Puyenbroek incorporates Takekoshi by reference, it would have been obvious to the person having ordinary skill in the art to have produced polyetherimide by melt polymerization, as disclosed by Puyenbroek, utilizing the specific melt polymerization method (as set forth above) which is disclosed in Takekoshi, thereby arriving at a method as recited in claim 1.
As to claims 7 and 13, Puyenbroek further discloses including a phosphorus-containing stabilizer in order to improve melt stability and resistance to thermal degradation (col 1, lines 31-45). Puyenbroek shows that by including a phosphorus stabilizer, the molecular weight increase is slowed when the polyetherimide is heated at 385 C. See col 10, table IV. Puyenbroek further shows that, after being maintained at 385 C for 30 min, no increase in torque was required to maintain the rotor of a viscometer, indicating no increase in viscosity of the polymer melt (col 11, lines 1-25). Given that the phosphorus stabilizer disclosed by Puyenbroek is capable of substantially improving melt stability (as evidenced by no change in viscosity) at a temperature of 385 C, there is reasonable basis to conclude that the phosphorus stabilizer also improves melt stability at a slightly higher temperature of 390 C. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide composition, as suggested by modified Puyenbroek, by including the phosphorus stabilizer in order to improve the melt stability of the polyetherimide, including to a melt stability corresponding to a change in viscosity of less than 50% (or -30% to 50%) after 30 min at 390 C, as presently recited. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puyenbroek et al (US 6001957) in view of Takekoshi et al (US 3803085), and further in view of Santos et al (Infrared (MIR, NIR), Raman, And Other Spectroscopic Methods; Chapter 6 of Monitoring Polymerization Reactions: From Fundamentals to Applications, First Edition. Edited by Wayne F. Reed and Alina M. Alb. © 2014 John Wiley & Sons, Inc. Published 2014 by John Wiley & Sons, Inc. pp 107-134) and Bitter et al (DE 10005130; included machine translation cited herein).
The rejection of claims 1, 7 and 13 above over Puyenbroek in view of Takekoshi is incorporated here by reference. 
Puyenbroek and Takekoshi suggest a method according to claim 1, as set forth above. Given that modified Puyenbroek suggests a method of preparing polyetherimide from dianhydride and diamine, the polyetherimide product must have anhydride groups and amine groups, as presently recited.
Puyenbroek further teaches experiments wherein the relative amount of amine end groups of polyetherimide samples is monitored over the course of 75 min by sampling and analyzing using Fourier transfer infrared (FTIR) spectroscopy, in order to determine stability with respect to molecular weight and end-group composition (col 10, lines 16-39). Puyenbroek fails to teach monitoring the end group composition using near infrared (NIR) spectroscopy.
Santos teaches that “recently, monitoring techniques have been greatly improved by the combination of spectroscopic methods and fiber optics technology, which allow for the in-situ and in-line acquisition of process data, allowing for reduction of time delays normally involved with sample preparation.” See p 108, left. Santos teaches that near infrared spectroscopy (NIRS) has become extremely important for practical reasons (p 108, right). In a section regarding bulk (i.e., melt) polymerizations, Santos teaches that the use of spectroscopic technology for monitoring and control of monomer conversion and copolymer composition is straightforward, as spectral data are normally sensitive to changes of composition (p 119, last paragraph). 
Considering Santos as discussed above, NIR was an art-recognized technique capable of providing in-line and continuous monitoring of polymerization reactions (including monomer conversion). As another example:
Bitter teaches that the progress of chemical processes in the manufacture of polymers, particularly polyaddition or polycondensation reactions, is usually monitored by the controlled measurement of specific indicators, such as by determining the content of functional groups (p 2, second paragraph). Bitter discloses a process to control polymerization reactions without delay, achieved by measurement in the NIR range via probe immediately arranged in the reactor, wherein the measured values are evaluated by comparison with calibration data sets. By such a method, sampling is no longer necessary (p 2, last three paragraphs). Bitter names various examples of polycondensation reactions which can be controlled (p 4, upper half), which would have indicated to one having ordinary skill in the art that the use of NIR technology to monitor polycondensation reactions is broadly applicable. 
In other words, as evidenced by Bitter’s disclosure, the use of in-line NIR spectroscopy to perform quantitative analysis of functional groups in a polycondensation reaction would have been within the level of skill in the art. When monitoring the end group composition of a polymer in order to determine the stability of the polymer, the person having ordinary skill in the art would have been motivated to use an inline spectroscopic method in order to minimize delay and simplify the process, by eliminating the step of removing and preparing a sample for spectroscopic analysis. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide and subsequently analyzed the stability of the polyetherimide over 75 minutes by monitoring the end group composition utilizing IR spectroscopy, as suggested by modified Puyenbroek, by substituting the FTIR sample analysis taught by Puyenbroek for continuous inline NIR analysis, such as described in Santos and Bitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766